Exhibit 23.2 Morrill & Associates, LLC Certified Public Accountants 1448 North 2000 West, Suite 3 Clinton, Utah 84015 801-820-6233 Phone; 801-820-6628 Fax May 15, 2012 Office of the Chief Accountant Securities and Exchange Commission 450 West Fifth Street N.W. Washington DC 20549 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use of our report dated April 15, 2011, with respect to the financial statements as of December 31, 2010 and the related statements of operations, stockholders’ deficit and cash flows for the year ended December 31, 2010, to be included in the filing of the Form 10-K of COPsync, Inc. Sincerely, /s/ Morrill & Associates Morrill & Associates
